Title: To James Madison from Isaac Coffin, 22 December 1817
From: Coffin, Isaac
To: Madison, James


Dear Sir
Ruby Castle Durham 22d. Decr. 1817
Shortly after my arrival in England last August, your invaluable present of two wild Turkies were landed in England and received by my Friends the Messrs. Earles of Liverpool.
I had set out on my Travels, and your obliging Letter reached me only a few days since.
You have done more for me than all my Relations and friends have been able to accomplish in seven years. The Birds are placed under the care of Mrs. Blackburne the Member’s Wife for the County of Lancaster, who kindly presented me with the Pheasants in Mrs. Madison’s possession. She will be most happy to add to your Lady’s Stock or meet her commands in any other Way. The Turkies are much admired, & we hope to have better fortune than you have experienced in the increase of our Madisonian Flock.
I am told Pheasants never breed, when in captivity, they lay, & their Eggs are set under Bantam Hens, who bring them up to about half their growth, when like the young wild Turkies they abscond, & take to the Woods, if not prevented in time.
I am most anxious the country that gave me Birth should have all that Europe possesses & no exertion shall be wanting in my humble way to effect it.
Accept my best thanks for your very prompt exertions in my behalf, they have given me great figure among my agricultural Acquaintances, in return I trust you will without reserve command me in any way I can be made useful to you or Mrs. M. to whom please to offer my best wishes for a continuance of Health & Happiness. That you may long live to enjoy your well earned Fame is the sincere Wish of Dear Sir your obliged and faithful humble servant
Isaac Coffin
